Citation Nr: 1618867	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-35 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD and depression, to include unspecified trauma related disorder and mood disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C. C.



ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office.  

This appeal was previously before the Board in September 2015.  The appeal was remanded to afford the Veteran a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at a February 2016 Travel Board hearing, and a transcript of this hearing is of record.  

The Board notes the September 2015 Board remand listed, and the February 2016 Travel Board hearing therefore addressed, the issues of whether new and material evidence was received with respect to the claim of service connection for a low back disability and whether new and material evidence was received with respect to the claim for service connection for depression.  However, subsequent review of the file reveals that neither of these issues are currently in appellate status; therefore, they will not be addressed herein.

The RO issued a May 2004 final decision indicating that new and material evidence had not been received with respect to the claim of service connection for a low back disability.  Since that time, the Veteran has not submitted a notice of disagreement with the May 2004 rating decision, so the Board does not have jurisdiction over that claim.  

As to the issue of whether new and material evidence was received in connection with the Veteran's claim for service connection for depression, the September 2015 Board remand included the aforementioned claim as an expansion of the Veteran's April 2011 claim for service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the expanded claim should not have included a claim for depression, as this had been previously denied in a June 2008 final Board decision.  The Veteran has not sought reopening of the depression claim, but instead filed a claim for PTSD in 2011.  As such, the Board will not include depression in its analysis, as the Veteran was previously denied entitlement to service connection for that disorder and has not requested that the claim be reopened.  

However, as the Veteran was noted to have October 2015 diagnoses of unspecified trauma related disorder and a mood disorder, which have not been previously addressed by a final decision of the RO, the Board has recharacterized the acquired psychiatric disorder claim on appeal, as reflected on the title page of this decision, to include all psychiatric disabilities, other than depression as noted above, in light of Clemons, supra.   

Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  To the extent that his hearing testimony indicated a desire to apply for VA benefits for the low back and depression, it does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over these matters, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b).  If the Veteran wishes to reopen these claims, he is advised to file a VA Form 21-526, Application for Compensation and/or Pension.

The issue of entitlement to service connection for a psychiatric disorder, other than PTSD and depression, to include unspecified trauma related disorder and mood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has a current diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice was provided in May and July 2011 letters. 

With regard to the duty to assist, the claims file includes service treatment records (STRs) and the statements of the Veteran in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Service connection for PTSD requires evidence of an in service stressor event.  The RO attempted to corroborate the Veteran's reported in service stressors.  The RO reviewed the Veteran's military personnel records and the stressor statement provided by the Veteran in his July 2011 VA examination.  The RO sent a July 2011 letter to the Veteran requesting more information.  The Veteran contacted the RO by telephone in July 2011 to give more details regarding his PTSD stressors.  The RO made an August 2011 formal finding indicating that the information provided by the Veteran was "insufficient to send to the U.S. Army and Joint Services Records Research Center (JSSRC) and/or insufficient to allow for meaningful research of Marine Corps of National Archives and Records Administration (NARA) records."  Therefore, the Board finds that the duty to assist has been met as the RO made an appropriate effort to obtain the necessary information to corroborate the stressful events reported by the Veteran.    

The Board notes outstanding VA treatment records are being obtained on remand in connection with his claim of entitlement to service connection for a psychiatric disorder, other than PTSD and depression, to include unspecified trauma related disorder and mood disorder.  The Veteran is currently receiving ongoing mental health treatment from a VA medical center due to his diagnoses of depression, unspecified trauma related disorder, and mood disorder, but not PTSD.  As recently as February 2016 a VA treatment note indicated that the Veteran continues to not carry a diagnosis of PTSD.  Therefore, the Board finds that the outstanding VA treatment records being obtained on remand are not relevant to the Veteran's claim of service connection for PTSD.  Therefore, the Board finds the duty to assist has been satisfied.  

A VA examination was obtained and is adequate to decide the claim.  The report includes a clinical examination, diagnostic testing, and consideration of the Veteran's reported symptoms.  The report provides findings relevant to determining whether service connection is warranted and relevant for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Legal Criteria 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after separation from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for PTSD requires: (1) medical evidence diagnosing the disability in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service. 38 C.F.R. § 3.304(f)(3).  If a stressor is related to combat, then the Veteran's testimony alone is sufficient to establish the occurrence of this particular stressor. 

III.  Posttraumatic Stress Disorder 

The Veteran is seeking service connection for posttraumatic stress disorder, which he believes is related to stressors he experienced while in service.    

The Veteran's March 1968 entrance examination indicated that the Veteran's psychiatric health was normal.  An April 1970 STR noted the Veteran "LSC  [last sexual contact] two weeks ago.  Psychologically afraid of catching something."  The Veteran's February 1971 separation examination indicated the Veteran's psychiatric health was normal.  

The Veteran was diagnosed with major depressive disorder in June 2005.  A January 2011 VA treatment record indicated ongoing treatment for depression and symptoms of continued difficulty with sleeping and depressed mood.  

The Veteran received a July 2011 VA examination in connection with his claim for service connection for PTSD.  The examiner noted a previous diagnosis of major depressive disorder.  The Veteran reported his stressors to include two incidents in service, one when a friend had been shot in the barracks.  The Veteran stated that he had not been present for the incident, but that he had heard about it.  The second occurred when the Veteran discovered a fellow soldier who had hung himself.  The VA examiner noted the Veteran "often thinks about the friends he lost in combat.  He thinks about the good times as well as the bad experiences.  'I was around nice gentlemen over there and I miss them.'  Since being back [the Veteran] stated he doesn't trust people and wants to be alone."  The July 2011 VA examiner concluded that the Veteran does not meet the Diagnostic and Statistical Manual of Mental Disorders, fourth edition (DSM IV) criteria for PTSD.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).  The examiner noted that while the Veteran did show elevated symptoms, the examiner believed this to be "likely invalid [the Veteran] is clearly reporting acute distress possibly as a way of illustrating his desire for help.  His profile is not consistent with PTSD, however."  

An October 2015 VA treatment record indicated that the Veteran reported "nightmares once or twice a week at the most" with low energy and feeling down.  The Veteran stated that he "can get depressed real easily and described not doing well with feeling frustrated."  The VA psychiatrist diagnosed the Veteran with major depressive disorder, recurrent, moderate; Unspecified Trauma Related Disorder; and Mood Disorder 2nd to GMC (OSA).  The psychiatrist also noted R/O Cluster C Traits; Cluster B Traits.  

The Veteran's VA psychiatrist indicated in February 2016 that the Veteran reported that he was advised to contact his doctor after his Board hearing for an update.  The note indicated that the Veteran was advised of the pertinent information in his chart [which is of record].  The staff psychiatrist noted that she briefly discussed with the Veteran that he is diagnosed with an Unspecified Trauma Related Disorder "& did not meet full criteria for PTSD." 

The Veteran contacted the RO by telephone in July 2011.  The Veteran reported that in 1969 he was in Bung Tie compound when he witnessed a fellow solider get shot in the barracks by another solider for turning off the lights.  The Veteran stated that in 1970 he saw another soldier hang himself in the barracks.  The Veteran indicated that he cannot sleep as a result of the memories of these incidents.  

Additionally, the Veteran testified at a February 2016 travel Board Hearing "[w]ell when I was in service in Vietnam I seen a lot of friends of mine got hurt and some got killed over stuff that was unnecessary and I still, I'm still having problems thinking about that causing me to lose night of, I'm losing sleep over it and I'm having problems and I'm hearing things now.  I don't know why, but I'm hearing things and, you know, I, I just got a nervous condition behind it."  The Veteran indicated he saw "a couple of people" commit suicide.  The Veteran also indicated that he had seen a dead body, which also caused nightmares.  The Veteran indicated he sought treatment for nightmares in service and was provided with depression medicine and muscle relaxers.  The Veteran stated he was diagnosed with depression in service and his PSTD and depression has continued ever since then.  The Veteran stated post service he had been receiving VA treatment and had been diagnosed with PTSD and depression by a VA physician.  The Board notes that a February 2016 VA treatment record indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  There is no evidence in the Veteran's VA treatment records that he has been diagnosed with PTSD by a VA physician.     

Additionally, the Veteran's caregiver testified regarding the Veteran's symptoms at the February 2016 Board Travel Hearing.  The caregiver indicated that the Veteran had nightmares, and always checks the locks repeatedly on the doors.  She also stated the Veteran is quick to anger.  The Veteran's caregiver is competent to testify to things of which she has firsthand knowledge (i.e., witnessing the Veteran checking the locks and being angry).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds the Veteran's caregiver's testimony competent evidence of the Veteran's symptoms.  

The only evidence of record supporting a current diagnosis of PTSD which is related to the Veteran's active service comes from the Veteran's lay statements.  While the Veteran is competent to report symptoms that he experiences, there is no evidence that he has the specialized training and expertise necessary to diagnose a psychiatric disorder, which is a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also 38 C.F.R. § 3.159.  Thus, the preponderance of the competent credible evidence of record does not support a finding that the Veteran has a current diagnosis of PTSD which has a nexus to his active service.  

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for PTSD.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for PTSD.  See 38 U.S.C.A §5107.



ORDER

Entitlement to service connection for PTSD is denied.  


REMAND 

The Veteran filed a claim for a service connection for PTSD in April 2011.  In October 2015 the Veteran was diagnosed with unspecified trauma related disorder and a mood disorder secondary to obstructive sleep apnea.  As these diagnoses represent a psychiatric disorder the Veteran's claim has been expanded to include entitlement to service connection for a psychiatric disorder, other than PTSD and depression, to include unspecified trauma related disorder and mood disorder.  Clemons, supra.  To date the RO has not adjudicated the claim of entitlement to service connection for a psychiatric disorder, other than PTSD and depression, to include unspecified trauma related disorder and mood disorder.  Therefore, the claim must be remanded in order for the RO to adjudicate the claim.   

Additionally, the Board finds a VA opinion as to the Veteran's acquired psychiatric disorders, other than PTSD and depression, to include unspecified trauma related disorder and mood disorder, must be obtained in order to ascertain whether the aforementioned psychiatric disorders are etiologically related to the his active service.  The Veteran has been diagnosed with these disorders and has indicated that his psychiatric symptoms have continued since active service.  Accordingly, a remand is necessary for a VA opinion to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, the appeal must be remanded in order to obtain updated VA treatment records.  The most recent VA treatment records from February 2016 indicated that the Veteran had a mental health clinic appointment scheduled for March 2016.  The VA treatment records from this appointment have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the appeal must be remanded in order to obtain any outstanding VA treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include VA treatment records dated February 2016 to the present.  

2.  After completion of the above the RO must obtain a VA opinion.  The VA opinion provider should provide an opinion as to the following: 

a.   Diagnose any psychiatric disability diagnosed (other than PTSD and depression) at any time since April 2011, when the Veteran filed the present claim, and to include unspecified trauma related disorder and mood disorder secondary to obstructive sleep apnea.  

b.  As to any psychiatric disability diagnosed (other than PTSD and depression), and to include unspecified trauma related disorder and mood disorder secondary to obstructive sleep apnea, with respect to each such disorder, please opine whether it is at least as likely as not (a 50% or greater probability) related to the Veteran's active service.  The examiner should note the Veteran has no confirmed in service stressors for VA purposes.  However, an October 2015 VA treatment record noted significant biopsychosocial stressor or development of the Veteran wanting to move into a safer neighborhood and having nightmares.    

The examiner is to provide a thorough rationale for the opinions expressed.

If a VA examination need to be conducted in order to obtain the opinions, then one should be conducted.  

3.  Then review the record and adjudicate the claim on appeal.  If any remains denied, in whole or in part, issue an appropriate statement of the case and allow the Veteran and his representative the opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


